USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-2 filed 03/06/20 page 1 of 2



STATE OF INDIANA              )              IN THE TIPPECANOE SUPERIOR COURT
                    ) SS                     CIVIL DIVISION
COUNTY OF TIPPECANOE)                        CAUSE NO. 79D01-2001-CT-000005

KARANA WALLACE

       Plaintiff,



TODDRICK FAIRLEY and
LTI TRUCKING SERVICES INC.

       Defendants.

                     NOTICE OF FILING OF NOTICE OF REMOVAL

       Defendants, Toddrick Fairley and LTI Trucking Services, Inc., by counsel, hereby notifies

the Court that it has filed the attached Notice of Removal ("Exhibit A") with the United States

District Court for the Northern District of Indiana, Lafayette Division, pursuant to 28 U.S.C. §

1332 and 1441(a). Pursuant to 28 U.S.C. § 1446(d), this Notice "shall effect removal and the State

Court shall proceed no further unless and until the case is remanded."

                                             Respectfully submitted,


                                             _/s/ R. Gregory Sylvester
                                             R. Gregory Sylvester (30 156-29)
                                             Logan C. Hughes (29453-53)
                                             REMINGER CO., LPA
                                             College Park Plaza
                                             8909 Purdue Road, Suite 200
                                             Indianapolis, IN 46268
                                             (317) 663-8570
                                             (317) 228-0943 (fax)
                                             gsylvesterreminger.com
                                             lhughes(reminger.com
                                             Counselfor Defendants
USDC IN/ND case 4:20-cv-00014-PPS-JEM document 2-2 filed 03/06/20 page 2 of 2




                                 CERTIFICATE OF SERVICE
         I hereby certify that the foregoing document has been filed electronically this       day of
March, 2020, via the Court's Electronic Filing System and that notice of this filing will be provided
to all counsel of record via the Court's Electronic Filing System


                                              _/s/ R. Gregory Sylvester
                                              R. Gregory Sylvester (30156-29)
                                              REMINGER CO., LPA




                                                 2
